NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


NATALIE WILLIAMSON,                        )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-487
                                           )
FRANKLIN WILLIAMSON,                       )
                                           )
             Appellee.                     )
                                           )

Opinion filed August 24, 2018

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Ralph C. Stoddard, Judge.

Natalie Williamson, pro se.

No appearance for Appellee.



PER CURIAM.

             Dismissed as moot.



LaROSE, C.J., and BLACK and SALARIO, JJ., Concur.